Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 16 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Wang et al (US 2017/0173533), with evidence from Townsend et al (US 2013/0313195).
Claim interpretation: 
Claims are interpreted under the broadest reasonable interpretation in the light of the specification. 

The preamble, “for producing low salinity injection water for injection in an oil-bearing reservoir” is intended use with no patentable weight for the apparatus claims. 
The term “stage” has no particular definition, other than what is given in page 5: “"reverse osmosis (RO) stage of a desalination system" is a group of RO filtration units connected together in parallel. Similarly, a" nanofiltration (NF) stage of a filtration system" is a group of NF filtration units connected together in parallel.” 
The “… (RO/NF) filtration unit” is defined as a pressure vessel having between1 and 8 membrane elements. Applicant fails herein to define the structure internal to the filtration unit. Nonetheless, this structure is well-known, wherein two or more elements will be in series with respect to the feed/retentate (concentrate) flow and parallel with respect to the permeate flow. 
The term parallel herein is understood to be for the flow of permeate in a stage, because applicant defines the feed/retentate flow in a stage as in series., i.e., The feed water flows serially through all of the elements of the set and then exits as a concentrate through an outlet port located at or near the opposite end of the pressure vessel (lines 5-10, page 13)
An element is considered as a single membrane cartridge like a spiral wound membrane cartridge well known in the industry. Also well-known is the feed inlet and permeate and concentrate outlets for RO/NF elements and RO/NF stages (groups of inter-connected elements in parallel and/or series.


    PNG
    media_image1.png
    164
    283
    media_image1.png
    Greyscale

Has a group (i.e., two or more) of filtration units in parallel, and each filtration unit has from 1-8 filtration elements as defined above. The connection of the filtration units in parallel in a stage is not further defined or described: does it mean the feed and permeate are all in parallel, or feed in series and permeate in parallel, or vise versa? Under the BRI standard, the examiner assumes that only one of the streams need be in parallel.
Rejection:
Wang teaches in the figures 1-14, reverse osmosis and nanofiltration elements arranged in the same way as claimed. See, for example, fig. 11 copied herein. Figure 11 has a series of elements 84, a series of elements 86 and an element 92. Feed passes through all these elements in series from inlet 18 to outlet 22 (see: [0023], [0060]). As is clear from the description, permeate flows of all the elements are mixed and flow in parallel through outlet 20, which especially so with spiral wound membranes). Membranes are RO and NF – see table I in [0056] which shows membrane salt permeability increasing along with water permeability from 84-92. Paragraph [0046] defines them as RO and NF membranes; and it is common knowledge that nanofiltration is “loose reverse osmosis” (see [00238]). In fig. 11 (and 
Regarding the first and second stage RO and the NF stage, see the details worked out under “further details.”
Regarding “set of conduits,” the pressure vessel and other piping in figure 1 are such conduits. They also functionally perform the injection of the low salinity water as claimed into well bore 14 (fig. 1). It is clear from figure 2 and paragraphs [0044]- [0048] that the arrangement of elements in the parallel housings 74 are arbitrarily selective for the desired outcome. Various such arrangements are provided by figures 2-12. Various combinations of figures 3-12 form the large boxes 72 in figure 14.

    PNG
    media_image2.png
    538
    954
    media_image2.png
    Greyscale

	As seen annotated in fig. 14, the first RO stage is 138. The second RO stage is top half of 138 as marked; the NF stage is the bottom half as marked. As defined, a stage requires two or more “units”, and an NF unit is defined as having one or more NF 
Further detailed analysis is provided at the end of the rejection.
Claim 3: The four elements 84 in fig. 11 can be considered as RO staging as in claim 3: details below in annotated fig 11, which would anticipate claim 3. The inter-stage connections are (1) inlet to each stage or membrane would is on the left side, outlet on the right side, and that outlet is the inlet for the next membrane to the right. Thus concentrate flows in series. Regarding permeate, all permeates flow into the central interlinked permeate pipe, which is a parallel flow.  Moreover, fig. 14 (copied herein with annotations) shows large-scale staging of RO, which may require pumps (as in fig. 2) as in claim 2, but not shown. Each large box 136 and 138 appear to be a bank of pressure vessels, or filtration units, 74 (as in figs. 3-12). The bank of pressure vessels (filtration units) in this figure, first system 136 and second system 138, are in series connection [0063] for feed/concentrate flow. Further expansion of this system into a third system in retentate series would have been obvious to one of ordinary skill for the purpose of processing larger quantities of water with increased recovery of low salinity water.
Claim 4: NF staging as in claim 4 can be seen in fig 11 and in other figures. Membranes 86 and 92 can be considered as separate NF stages.
Claims 5 and 6, the number of elements of RO in each stage: as in fig 11, first RO stage can be considered as having two RO elements, followed by one each for second and third. This gives a ratio of 2:1.


Further Details

    PNG
    media_image3.png
    353
    863
    media_image3.png
    Greyscale

Fig. 11 is copied herein with annotations, is a filtration unit 74. As is clear from this figure, permeate flow from all RO and NF membranes are collected in parallel – combined in the permeate collection pipe. Feed goes in series from one element/unit to the next. It is also clear that each of these hand-drawn boxes can be represented in separate boxes showing further demarcation of the “stages” as in the teaching of Wang, cited in rejection 2. 
Alternately, it would also have been obvious to one of ordinary skill to have the membrane stages conveniently housed based on space, capacity optimization and economic factors. And such a restructuring may require rearrangement or additional pumps as in claim 2, which would have been obvious to one of ordinary skill.

 Arguments are not persuasive: at the outset, the structure claimed is as “capable of”, but unconnected. The office needs to show, therefore, only such capability. Second, the arguments assume details not in the claims, such as, the definition of the series connection, as explained in the rejection.

Claim(s) 1-7, 16 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Townsend et al (US 2013/0313195) with further evidence from Wang et al (US 2017/0173533).
Claims are interpreted as in rejection 1. 
As seen in the figures 6 and 7 of Townsend (figure 7 is annotated and copied herein), The system has three stages of RO in series with respect to the concentrate (retentate) flow, and two NF stages in series with respect to the retentate flow. First stage RO permeate is separately collected as shown (a deviation from the intended purpose of the claims.) Second and third stage permeates are mixed with NF permeates and is recycled. Thus, discounting the first stage in Townsend, the rest of the teaching would also anticipate claims 1, 2 and 4-6; what is being done with the combined permeate being intended use. Providing additional structures is not excluded in the claims.


    PNG
    media_image4.png
    776
    1055
    media_image4.png
    Greyscale

Nonetheless, the claims only require capability to mix all permeate flows to be combined, which the Townsend system is capable of, which means claim 1-6 are anticipated. Alternately, it would have been obvious to one of ordinary skill in the art to combine all the permeate flows together if the water quality required is met by such mixing, instead of further processing the permeate flows of subsequent stages of RO and NF.
First stage RO retentate is feed to second sage RO, and second stage RO retentate is feed to third RO. Second stage RO retentate is also feed to the NF stages. The item labelled PX is a pressure exchanger, which is a pump in the recirculation line from the first/third RO stage to the NF units. 

Further evidence that the permeate flows can be combined for use as injection water can be found in Wang as detailed in rejection 1. Use of the Townsend system in the injection water production thus would have been obvious to one of ordinary skill in the art.
Arguments are not persuasive. See [0033] and [0034] which describe multiple stages. While Townsend does not say how many elements are in each unit and how many units are in each stage, the depiction of a stage is exactly as in applicant’s figures. Claims are broadly interpreted. All they require are the parts and capability to connect them up as claimed, which is provided by Townsend. Additionally, having two or more filtration units in a stage vs. only one filtration unit in a stage would have been obvious to one of ordinary skill in the art. One would provide two or more in place of one for the desired increase in capacity required, or for scaling up, which is not a patentable invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777